Citation Nr: 1517460	
Decision Date: 04/23/15    Archive Date: 05/04/15

DOCKET NO.  12-25 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for degenerative disc disease of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel





REMAND

The Veteran had active service from October 1989 to November 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the VA Regional Office (RO) in St. Louis, Missouri, which in pertinent part, increased a disability rating for service-connected low back disability to 10 percent, effective July 14, 2010.  The Veteran received notification of the March 2011 rating decision in a letter dated in May 2011.  

In his June 2011 notice of disagreement (NOD), the Veteran also disagreed with the portion of the March 2011 rating decision that denied a claim for service connection for a right shoulder disability.  This issue was included in the July 2012 statement of the case (SOC).  However, the Veteran did not include this issue on his September 2012 substantive appeal.  In fact, in the substantive appeal, the Veteran specifically indicated that he was only seeking entitlement to a higher rating for his low back disability.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) (pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of disagreement initiates appellate review in the VA administrative adjudication process, and the request for appellate review is completed by the claimant's filing of a substantive appeal after a statement of the case is issued by VA).  As such, the issue of entitlement to service connection for a right shoulder disability is not before the Board.

In a January 2013 statement, the Veteran asserted that a VA examination conducted in May 2012 was not an accurate reflection of the severity of his low back disability.  According to the Veteran, he was pushed beyond what his actual range of motion was, and although he was able to reach a higher measurement during these exercises, he experienced so much pain afterwards that he was unable to return to a standing position without supporting himself.  According to the Veteran, he did report pain and weakened movement during the examination, but this was not recorded in the examination report.  The Veteran also stated that in his day-to-day life, he cannot perform similar exercises as those required at the VA examinations to the same capacity without excruciating pain.  In addition, the Veteran asserted that he can no longer work as a result of his low back disability, and has been incapacitated for the last several months as a result of his back and radiculopathy.  The Veteran further commented that his physicians have informed him that all he can do to alleviate his pain in these types of situations is lie down and rotate between ice and heat therapy.  

The Board notes that the Veteran was scheduled for a VA examination to evaluate the current extent and severity of his low back disability in February 2014.  Based on the Compensation and Pension Exam Inquiry report, the examination was scheduled at the Poplar Bluff VA Medical Center (VAMC), and the Veteran did not appear for his examination.  Review of the record reflects that his two prior VA examinations were conducted at the VAMC located in Kansas City, Missouri.  

Here, the record reflects that the Veteran's residential address changed in July 2013, several months prior to his scheduled February 2014 VA examination.  The Board finds that the Veteran's change in address, and the fact that the most recent VA examination was scheduled at a different facility than the previous two VA examinations, may explain the Veteran's failure to attend his scheduled VA examination.  In light of his assertions that his low back disability has worsened since his last VA examination, his more recent statements attesting to the severity of his low back disability, as well as the impact it has had on his life, and given the inaccuracies he has described in the May 2012 VA examination, the Board finds that the claim should be remanded and the RO should make one more attempt to schedule the Veteran for a VA examination to determine the current severity of his low back disability.  The Board also finds that notice as to the date, time and location of his VA examination must be sent to his current mailing address.

As this matter is being returned for additional development, medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (noting that VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

1. Request relevant records pertaining to treatment the Veteran has received for his low back disability from the Kansas City VAMC, from 2011 to the present.  All such available documents should be associated with the claims file, and all efforts to obtain the evidence must be noted it the claims folder.  

2. Thereafter, schedule the Veteran for a VA examination to determine the extent of his service-connected degenerative disc disease of the lumbar spine.  The claims folder, to include all records on Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system must be made available to and be reviewed by the examiner in conjunction with the examination.  Any testing deemed necessary should be performed.  All pertinent pathology associated with the service-connected low back disability should be noted in the examination report.  

In particular, the examiner should provide the ranges of motion of the Veteran's thoracolumbar spine.  The examiner should note whether--upon repetitive motion of the Veteran's low back--there is any pain, weakened movement, excess fatigability, or incoordination on movement, and whether there is likely to be additional range of motion lost due to:  (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner should also describe whether pain significantly limits functional ability during flare-ups or when the spine is used repeatedly.  All functional losses should be equated to loss of motion beyond what is shown clinically.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.  

The examiner should also note the presence or absence of muscle spasm; guarding; an abnormal gait; abnormal spinal contour (such as scoliosis, reversed lordosis, or abnormal kyphosis); favorable or unfavorable ankylosis of the Veteran's entire thoracolumbar spine; and unfavorable ankylosis of his entire spine.  

In addition, the examiner should identify the number of weeks, if any, during any 12-month period, that the Veteran has had "incapacitating episodes," defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

The examiner should also provide an opinion concerning the impact of the service-connected low back disorder on the Veteran's ability to obtain and maintain substantially gainful employment.  

In offering any opinion, the examiner should take into consideration all the evidence of record, to include medical records as well as the Veteran's lay statements.  A complete rationale for all opinions expressed must be provided.  

3. After conducting any additional development deemed necessary, readjudicate the claim for a higher rating for a low back disability.  Consideration should include whether a total disability rating based on individual unemployability is warranted.  If a benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

